i          i         i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00808-CR

                                           Mike Serna RAMOS,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-0862
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 21, 2009

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX . R. APP . P. 25.2(a)(2).
                                                                                      04-08-00808-CR

       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part of

the record under these rules.” TEX . R. APP . P. 25.2(d). On December 2, 2008, we ordered that this

appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by December

29, 2008. See TEX . R. APP . P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). No

response was filed. In the absence of an amended trial court certification showing that the appellant

has the right of appeal, rule 25.2(d) requires this court to dismiss this appeal. Accordingly, the

appeal is dismissed.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-